Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings filed on 07/16/2020 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 07/16/2020 has been received.

    Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 07/16/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 07/16/2020 is attached to the instant Office action. 
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
            Step 1
The claims under Step 1 are directed towards an apparatus (claims 1-12) and computer-readable medium (article of manufacture, claim 20).
Claim 1 recites:
An information processing device comprising: a processor configured to: (See Step 2A prong 2)

acquire (i) the physical property values of the anisotropic material in respective directions and (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have and (b) a required direction in which the three-dimensional shape is required to exhibit the required performance,       (Mathematical Concepts)
derive information for arranging the anisotropic material such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance,       (mere data gathering activity)
and output the information for arranging the anisotropic material.     (post solution activity)
Step 2A, prong 1:
The limitation of claim 1 “when designing a three-dimensional shape made of an anisotropic material … in different directions” is an abstract idea because it is directed to a mental process. The above limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper" (see MPEP 2106.04(a)(2)(III)). This limitation in claim 1 recites an evaluation or judgement that fall within the Mental Processes enumerated category of abstract ideas because anyone can draw or design three-dimensional shape made of an anisotropic material, having physical property values in different directions by using a paper and st para), Applicant stated: “The physical property value may be any physical property value such as Young's modulus, modulus of rigidity, hardness, and electric conductivity”; and “a direction of stress (load) applied to a three-dimensional shape, and the required performance is a magnitude of stress (load) … during shaping of the three-dimensional shape, a tensile force or a compressive force is applied to the portion”. Here, acquiring the of physical property value such as Young's modulus, modulus of rigidity, hardness, and electric conductivity and applying tensile force during the shaping of the three-dimensional shape are Mathematical Concepts. Accordingly, at step 2A, prong one, claim 1 as a whole is found to recite a judicial exception and is drawn to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application because the claim language recites elements that can practically be performed with the use of a physical aid such as pen and paper, in addition claim limitation can be performed by using Mathematical Concepts, i.e. first two the limitations of claim 1 are abstract idea. Therefore, the claim 1 recites an abstract idea and it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that 
Step 2B:
 The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components (processor) does not add more than insignificant extra-solution activity to the judicial exception. The limitation “derive information for arranging the anisotropic material … the anisotropic material satisfying the required performance” is recitation of insignificant extra-solution activity because it involves “Mere data gathering”. (See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv): Obtaining information about transactions). Moreover, the last limitation “output the information for arranging the anisotropic material” amounts to outputting which falls under insignificant post-solution activity (See MPEP 2106.05(g)). 
	Therefore, the claim 1 is not patent eligible under 35 USC 101.
        	Independent Claim 20 is substantially similar to claim 1 and therefore is rejected under the same rationale as stated above.

       	Claims 2 and 4-8 are dependent on independent claim 1 and includes all the limitations of claim 1. These claims recite “acquire” activity is a step of gathering information regarding directions of the anisotropic material or constraint information regarding constraints on a direction, in order to arrange the anisotropic material, therefore, all of these limitations related to “acquire” step amounts to data gathering. Moreover, the limitations in abovementioned claims recite “arrange the anisotropic material in a direction …” are recitations of Mental Processes using pen and paper, because anyone can perform this limitation in their mind or can perform this kind of arrangement using pen and paper. Therefore, the claims 2 and 4-6 do not amount to significantly more than the abstract idea.
	Claims 3 and 9-12 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitation of claim 3 recite “acquire” activity is a step of gathering information regarding directions of the anisotropic material and last limitation is recitation of post-solution activity. Moreover, the claim limitations of claims 9-12 recite “arrange the anisotropic material such that a direction …” are recitations of Mental Processes using pen and paper, because anyone can perform this limitation in their mind or can perform this kind of arrangement using pen and paper. Therefore, the claims 2 and 4-6 do not amount to significantly more than the abstract idea.
	Therefore, the claims 1-12 and 20 are not patent eligible.
	However, claims 13-19 have been considered under "2019 Revised Patent Subject Matter Eligibility Guidance" 84 Fed. Reg. 50 (7 January 2019), and the instant rd para in page 10). Accordingly, claims 13-19 are deemed eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over an Article “Crystallographic texture control of beta-type Ti–15Mo–5Zr–3Al alloy by selective laser melting for the development of novel implants with a biocompatible low Young's modulus” by Takuya Ishimoto (hereinafter Takuya, Applicant mentioned about this Article in Specification at page 11) and in view of Batchelder (Pub. No. US2015/0251356A1) (hereinafter Batchelder).
Regarding claim 1, when Takuya teaches designing a three-dimensional shape made of an anisotropic material that is a material having physical property values in different directions, (According to Spec. of current Application, Applicant stated in page 6 (at 1st para): “The physical property value may be any physical property value such as Young's modulus, modulus of rigidity, hardness, and electric conductivity.” Therefore, Examiner interprets the value of “Young's modulus” as one of the physical property values of anisotropic material. The prior art Takuya disclosed in first page (at right col.): “We focus on additive manufacturing (AM) as a novel process that might achieve all the demands described above in one process. AM allows for the production of complex geometries as a net shape … In addition, the formation of a crystallographic texture during the AM process has been reported for some types of metallic materials.” It has been discussed in the same page (at left col.): “Our group recently proposed a novel approach for lowering the Young's modulus using a single crystal. The Young's modulus is known to show a crystallographic orientation dependence, even in a bcc-structured crystal exhibiting a high crystal symmetry … strong orientation dependence of the Young's modulus was demonstrated … with the highest value (~120 GPa) along the <111> orientation and the lowest value (44.4 GPa) along the <001> orientation.” Moreover, it has been disclosed in page 35 (at 2nd left para): “We successfully fabricated dense Ti–15Mo–5Zr–3Al products utilizing SLM by appropriately tuning the process parameters. Fig. 1(a, c) shows the crystallographic textures of the fabricated products … in the three orthogonal cross-sections in samples fabricated by Scan Strategies X and XY, respectively”. Therefore, Takuya teaches designing a three-dimensional shape made of an anisotropic material (formation of a crystallographic texture being considered as designing shape made of anisotropic material and this crystallographic textures of the fabricated products in the three orthogonal cross-sections being fabricated considered as 3D shape being formed/designed) that is a material having physical property values in different directions (crystal exhibiting a high crystal symmetry strong orientation dependence of the Young's modulus was demonstrated with the highest value (~120 GPa) along the <111> orientation/direction and lowest value (44.4 GPa) along the <001> orientation/direction).
Takuya teaches acquire (i) the physical property values of the anisotropic material in respective directions (Takuya disclosed in page 37 (at right col.): “control Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY). and (b) a required direction in which the three-dimensional shape is required to exhibit the required performance, (It has been disclosed in same page 37 (at right para): “a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and 〈011〉 preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches the physical property values of the anisotropic material being acquired in respective directions (68.7 ± 0.9 and 99.6 ± 4.8 GPa measured along the x and y directions for Young's moduli of specimens fabricated in this study. Moreover, Takuya teaches a required direction in which the three-dimensional shape is required to exhibit the required performance (since a significant anisotropy in the elastic properties being achieved in the sample fabricated by Scan Strategy X, derived from the evolution of different textures,〈001〉and 〈011〉 preferentially oriented or organized along the x and y directions, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) exhibited the required performance). 
Takuya teaches derive information for arranging the anisotropic material such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY. Obviously, a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and <011> preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches information for arranging the anisotropic material being derived such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance (since, <001> and <011> preferentially oriented/arranged the crystallographic textures or anisotropic material along the x and y directions and the sample fabricated by Scan Strategy X, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) satisfied the required performance)
and Takuya teaches output the information for arranging the anisotropic material. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs in the plane perpendicular to the scanning direction in the melt pool under the present SLM process conditions … in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. For fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM process conditions in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched in Fig. 4) is almost semi-elliptical, therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. Moreover, fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines, in Fig. 4). Therefore, Takuya teaches the outputting or observation results being shown the information (in Fig. 2 and 4) regarding the direction for arranging the anisotropic material). 
However, Takuya does not explicitly teach An information processing device comprising: a processor configured to: acquire …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have.
and Batchelder teaches An information processing device comprising: a processor configured to: (Batchelder disclosed in page 4 para [0053]: “As shown in FIG. 5, computer 56 may include any suitable computer-based hardware, such as user interface 60, memory controller 62, processor 64 …”. Here, computer is the information processing device having the processor (shown in Fig. 5)); acquire …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have … (According to Spec. of current Application, Applicant mentioned in page 6 (at 1st para), the required performance is a magnitude of stress (load). Batchelder disclosed in page 3 paras [0037-0038]: “While the orientation shown in FIGS. 3A and 3B may possibly increase the build time and amount of materials consumed (e.g., more support material required) … the orientation shown in FIGS. 3A and 3B effectively increases the strength of 3D part 10 for its intended use … the applied stress load along arrow 16 and the resulting strain at region 18 illustrates a simple example for ease of explanation. More typically, the strain profiles of 3D parts subjected to stress loads are highly complex … the method of the present disclosure provides an efficient and hands-free technique for orienting 3D parts that can accommodate a variety of different strain profiles regardless of their complexities.” In page 5 para [0064]: “The user may also input the stress loads to be applied to 3D part 10 (e.g., the directions and magnitudes of these stress loads), material properties of 3D part 10, and the like into strain analysis program 62 … Furthermore, strain analysis program 62 may also operate under one or more physical assumptions to simplify the calculations … digital model 76 represents a homogeneous solid part and/or has bulk properties of a given material (e.g., Young's modulus and Poisson’s ratio), and the like.” Therefore, Batchelder teaches acquiring or obtaining of performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads) being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane)).
Therefore, Takuya and Batchelder are analogous art because they are related to have three-dimensional additive manufacturing employed the anisotropic material with physical property. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takuya and Batchelder before him or her, to modify the designing of 3D shape of anisotropic material with physical property of Takuya to include the information processing device which obtains/acquires performance information of Batchelder. The suggestion/motivation for doing so would have been obvious by Batchelder because performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads) being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane (Batchelder disclosed in page 5 para [0064]). Therefore, it would have been obvious to combine Batchelder with Takuya to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Takuya and Batchelder teach The information processing device according to claim 1, further Takuya teaches acquire a plurality of the directions of the anisotropic material and arrange the anisotropic material such that each of the plurality of directions of the anisotropic material corresponds to a respective one of the plurality of required directions. (Takuya disclosed in page 35 (at left col.): “. Fig. 1(a, c) shows the crystallographic textures of the fabricated products analyzed by SEM-EBSD in the three orthogonal cross-sections in samples fabricated by Scan Strategies X and XY, respectively. The corresponding {001} and {011} pole figures measured in the y–z plane are shown in Fig. 1(b, d). We found that completely different textures were developed in them. When Scan Strategy X was applied, strong <001> and <011> alignments occurred along the scanning (x) and building (z) directions, respectively. On the contrary, Scan Strategy XY gave rise to a strong 〈001〉 alignments along the x, y, and z directions.” Therefore, Takuya teaches a plurality of the directions of the anisotropic material being acquired (crystallographic textures of the fabricated products analyzed and plurality of directions along x and z being occurred. The alignments or arranging occurred such that each of the plurality of directions of the anisotropic material corresponds to a respective one of the plurality of required directions (strong <001> and <011> alignments occurred along the scanning (x) and building (z) directions, on the other hand a strong 〈001〉 alignments along the x, y, and z directions).
However, Takuya does not explicitly teach the processor is configured to: acquire … a plurality of the required directions,
wherein Batchelder teaches the processor is configured to: acquire … a plurality of the required directions, (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. In page 1 para [0006]: “the orienting of the digital model involves determining a dominant tensile strain direction (in some embodiments, a secondary tensile strain direction) from the strain data, and aligning each of the dominant tensile strain direction and the secondary tensile strain direction in the build plane. In some embodiments, the dominant and secondary tensile strain directions are respectively based on xi, directions (from diagonalized strain tensors) of the highest and second highest volume-averaged tensile strains u1 …”. Therefore, Batchelder teaches the processor is configured to determine dominant tensile strain direction from the generated strain data for the digital model and dominant and secondary tensile strain directions (a plurality of the required directions) are being acquired).
Regarding claim 3, Takuya and Batchelder teach The information processing device according to claim 1, further Takuya teaches acquire priorities of the plurality of directions of the anisotropic material, and output the information for arranging the anisotropic material according to the priorities. (Takuya disclosed in page 35-36 (at right side col.): “In the sample fabricated by Scan Strategy X, two directional cell growths elongated along −45° and 45° from the building direction in the melt pools as indicated by the broken lines was observed in the y–z 〈001〉cells were revealed to be primary mechanism for the initiation of the texture in the sample fabricated by Scan Strategy X in which the 〈011〉 is preferentially oriented along the building direction (z).” Therefore, Takuya teaches priorities of the plurality of directions of the anisotropic material being acquired (because two directional cell growths along −45° and 45° from the building direction and ±45° growth of the 〈001〉cells were revealed to be primary mechanism i.e. priority being set/oriented for the initiation of the texture in the sample fabricated by Scan Strategy X in which the <011> is preferentially oriented along the building direction), and output the information for arranging the anisotropic material according to the priorities (the orientations or arrangement of cells of the crystal being outputted or shown in Fig. 2)).
However, Takuya does not explicitly teach the processor is configured to: output the information for arranging the anisotropic material …
wherein Batchelder teaches the processor is configured to: output the information for arranging the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. having anisotropic material. Moreover, in page 7 para [0083]: “This orienting step aligns the directions of high tensile strain with the x-y build plane, as shown above in FIGS. 3A and 3B. As such, when digital model 76 is oriented in this manner, the resulting printed 3D part 10 that is printed by system 30 with the same orientation will have the high strains directed against the higher intralayer strength of 3D part 10.” Batchelder teaches the processor is configured to output or printed the resulting printed 3D part with the same orientation having the high strains i.e. the information for arranging or orientation of the anisotropic material).
Regarding claim 4, Takuya and Batchelder teach The information processing device according to claim 1, further Takuya teaches acquire constraint information that is information regarding constraints on a direction in which the anisotropic material can be arranged, and arrange the anisotropic material according to the constraint information. (Takuya disclosed in page 36-37: “for Scan Strategy XY, cellular microstructure growth in two directions is observed for a fixed along the two scanning (x and y) and building (z) directions in the sample fabricated by Scan Strategy XY. For both Scan Strategy X and XY, the <001> elongated cells primary grew along two directions that are orthogonal to each other in the plane perpendicular to the scanning direction, as was confirmed in Fig. 2(e, f). This fixed another <001> direction along the scanning direction, resulting in the evolution of single-crystal-like strong crystallographic textures.” Therefore, Takuya teaches constraint information regarding constraints on a direction being acquired in which the anisotropic material can be arranged, (Fig. 2(j)) shown, the orientation <001> was fixed or provided constraint information along the two scanning (x and y) and building (z) directions by Scan Strategy XY) and arranged or oriented the anisotropic material (e.g. single-crystal-like strong crystallographic textures) according to the constraint information i.e. fixed <001> direction along the scanning direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 5, Takuya and Batchelder teach The information processing device according to claim 2, further Takuya teaches acquire constraint information that is information regarding constraints on a direction in which the anisotropic material can be arranged, and arrange the anisotropic material according to the constraint information. (Takuya disclosed in page 36-37: “for Scan Strategy XY, cellular microstructure growth in two directions is observed for a melt pool generated by an X-scan, as shown in Fig. 2(f); the <001> elongated cells generated around the melt pool bottom grew along the building direction, and other <001> elongated cells generated around the upper wall of the pool grew vertically with respect to the building direction. In the melt pool generated by a Y-scan, an equivalent cellular growth is observed (Fig. 2(j)). As a result, <001> was fixed along the two scanning (x and y) and building (z) directions in the sample fabricated by Scan Strategy XY. For both Scan Strategy X and XY, the <001> elongated cells primary grew along two directions that are orthogonal to each other in the plane perpendicular to the scanning direction, as was confirmed in Fig. 2(e, f). This fixed another <001> direction along the scanning direction, resulting in the evolution of single-crystal-like strong crystallographic textures.” Therefore, Takuya teaches constraint information regarding constraints on a direction being acquired in which the anisotropic material can be arranged, (Fig. 2(j)) shown, the orientation <001> was fixed or provided constraint information along the two scanning (x and y) and building (z) directions by Scan Strategy XY) and arranged or oriented the anisotropic material (e.g. single-crystal-like strong crystallographic textures) according to the constraint information i.e. fixed <001> direction along the scanning direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 6, Takuya and Batchelder teach The information processing device according to claim 3, further Takuya teaches acquire constraint information that is information regarding constraints on a direction in which the anisotropic material can be arranged, and arrange the anisotropic material according to the constraint information. (Takuya disclosed in page 36-37: “for Scan Strategy XY, cellular microstructure growth in two directions is observed for a melt pool generated by an X-scan, as shown in Fig. 2(f); the <001> elongated cells generated around the melt pool bottom grew along the building direction, and other <001> elongated cells generated around the upper wall of the pool grew vertically with respect to the building direction. In the melt pool generated by a Y-scan, an equivalent cellular growth is observed (Fig. 2(j)). As a result, <001> was fixed along the two scanning (x and y) and building (z) directions in the sample fabricated by Scan Strategy XY. For both Scan Strategy X and XY, the <001> elongated cells primary grew along two directions that are orthogonal to each other in the plane perpendicular to the scanning direction, as was confirmed in Fig. 2(e, f). This fixed another <001> direction along the scanning direction, resulting in the evolution of single-crystal-like strong crystallographic textures.” Therefore, Takuya teaches constraint information regarding constraints on a direction being acquired in which the anisotropic material can be arranged, (Fig. 2(j)) shown, the orientation <001> was fixed or provided constraint information along the two scanning (x and y) and building (z) directions by Scan Strategy XY) and arranged or oriented the anisotropic material (e.g. single-crystal-like strong crystallographic textures) according to the constraint information i.e. fixed <001> direction along the scanning direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 7, Takuya and Batchelder teach The information processing device according to claim 4, when Takuya teaches the required direction does not correspond to the direction of the anisotropic material, arrange the anisotropic material in a direction that satisfies the required performance and is closest to the required direction among directions in which the anisotropic material can be arranged in accordance with the constraint information. (Takuya disclosed in page 37 (at right col.): “for fabrication with Scan Strategy XY, <001> is preferentially oriented along the building direction, which is caused by the two directional <001> epitaxial growths that are 0° and 90° from the building direction, as illustrated in Fig. 4(b). In this case, θ should be less than 45°. This situation is the same as Scan Strategy X. If the ±45° growth of <001> in the melt pool (observed for Scan Strategy X) would occur in each layer for Scan Strategy XY, it needs to transcend a > ±45° growth was not selected under this condition … it is suggested that control of the process conditions where the growth of the elongated cell predominantly occurs within the plane that is perpendicular to the scanning direction may be one of the important factors to accomplish the development of single-crystalline texture in the SLM process.” It has been discussed above the required direction does not correspond to the direction of the anisotropic material (as illustrated in Fig. 4(b), a value of θ of more than 45° between the X- and Y-scans needed to be transcended to accomplish epitaxial growth around the bottom part of the melt pool, however, the <001> ±45° growth was not selected under this condition), therefore, the anisotropic material is arranged in a direction that satisfies the required performance and is closest to the required direction among directions in which the anisotropic material can be arranged in accordance with the constraint information i.e. it has been suggested that control of the process conditions where the growth of the elongated cell predominantly occurs within the plane that is perpendicular to the scanning direction may be one of the important factors to accomplish the development of single-crystalline texture in the SLM process).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material in a direction … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 8, Takuya and Batchelder teach The information processing device according to claim 4, when Takuya teaches the required direction does not correspond to the direction of the anisotropic material, arrange the anisotropic material in a direction in which the anisotropic material has the physical property value closest to the required performance among the 20FE19-01534US01 directions of the anisotropic material corresponding to the required direction. (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY … a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; <001> and <011> preferentially orient along the x and y directions, respectively …”. Here, the anisotropic material arranged in a direction (e.g. <001> and <011> preferentially orient along the x and y directions) in which the anisotropic material 
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material in a direction … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 9, Takuya and Batchelder teach The information processing device according to claim 4, Takuya teaches arrange the anisotropic material such that a direction in which the physical property value of the anisotropic material is maximum corresponds to the required direction. (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens 
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material in a direction … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further 
Regarding claims 10-12, Takuya and Batchelder teach The information processing device according to claim 4, 7 and 8, are incorporating the rejections of claim 9 because claims 10-12 have substantially similar claim language as claim 9, therefore claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya and Batchelder as discussed above for substantially similar rationale.
Regarding claim 20, when Takuya teaches designing a three-dimensional shape made of an anisotropic material that is a material having physical property values in different directions, (According to Spec. of current Application, Applicant stated in page 6 (at 1st para): “The physical property value may be any physical property value such as Young's modulus, modulus of rigidity, hardness, and electric conductivity.” Therefore, Examiner would consider the value of “Young's modulus” as one of the physical property values of anisotropic material. The prior art Takuya disclosed in first page (at right col.): “We focus on additive manufacturing (AM) as a novel process that might achieve all the demands described above in one process. AM allows for the production of complex geometries as a net shape … In addition, the formation of a crystallographic texture during the AM process has been reported for some types of metallic materials.” It has been discussed in the same page (at left col.): “Our group recently proposed a novel approach for lowering the Young's modulus using a single crystal. The Young's modulus is known to show a crystallographic orientation dependence, even in a bcc-structured crystal exhibiting a high crystal symmetry … strong orientation dependence of the Young's modulus was demonstrated … with the highest value (~120 GPa) along the <111> orientation and the lowest value (44.4 GPa) along the <001> orientation.” Moreover, it has been disclosed in page 35 (at 2nd left para): “We successfully fabricated dense Ti–15Mo–5Zr–3Al products utilizing SLM by appropriately tuning the process parameters. Fig. 1(a, c) shows the crystallographic textures of the fabricated products … in the three orthogonal cross-sections in samples fabricated by Scan Strategies X and XY, respectively”. Therefore, Takuya teaches designing a three-dimensional shape made of an anisotropic material (formation of a crystallographic texture being considered as designing shape made of anisotropic material and this crystallographic textures of the fabricated products in the three orthogonal cross-sections being fabricated considered as 3D shape being formed/designed) that is a material having physical property values in different directions (crystal exhibiting a high crystal symmetry strong orientation dependence of the Young's modulus was demonstrated with the highest value (~120 GPa) along the <111> orientation/direction and lowest value (44.4 GPa) along the <001> orientation/direction).
Takuya teaches acquiring (i) the physical property values of the anisotropic material in respective directions (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 and (b) a required direction in which the three-dimensional shape is required to exhibit the required performance, (It has been disclosed in same page 37 (at right para): “a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and 〈011〉 preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches the physical property values of the anisotropic material being acquired in respective directions (68.7 ± 0.9 and 99.6 ± 4.8 GPa measured along the x and y directions for Young's moduli of specimens fabricated in this study. Moreover, Takuya teaches a required direction in which the three-dimensional shape is required to exhibit the required performance (since a significant anisotropy in the elastic properties being achieved in the sample fabricated by Scan Strategy X, derived from the evolution of different textures,〈001〉and 〈011〉 preferentially oriented or organized along the x and y directions, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) exhibited the required performance). 
Takuya teaches deriving information for arranging the anisotropic material such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, (Takuya disclosed in page 37 (at right Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY. Obviously, a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and <011> preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches information for arranging the anisotropic material being derived such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance (since, <001> and <011> preferentially oriented/arranged the crystallographic textures or anisotropic material along the x and y directions and the sample fabricated by Scan Strategy X, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) satisfied the required performance)
and Takuya teaches outputting the information for arranging the anisotropic material. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs in the plane perpendicular to the scanning direction in the melt preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM process conditions in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched in Fig. 4) is almost semi-elliptical, therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. Moreover, fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines, in Fig. 4). Therefore, Takuya teaches the outputting or observation results being shown the information (in Fig. 2 and 4) regarding the direction for arranging the anisotropic material). 
However, Takuya does not explicitly teach A non-transitory computer readable medium storing a program that causes a processor to execute information processing, the information processing comprising: acquiring ... (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have.
and Batchelder teaches A non-transitory computer readable medium storing a program that causes a processor to execute information processing, the information processing comprising: (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model …  and orienting the digital model to align the dominant tensile strain direction in a build plane of an additive manufacturing system associated with the program.”. Here, a computer storage medium stored a program causes the processor to execute the steps related to information processing (e.g. generating strain data for a digital model); acquire …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have … (Batchelder disclosed in page 3 paras [0037-0038]: “While the orientation shown in FIGS. 3A and 3B may possibly increase the build time and amount of materials consumed (e.g., more support material required) … the orientation shown in FIGS. 3A and 3B effectively increases the strength of 3D part 10 for its intended use … the applied stress load along arrow 16 and the resulting strain at region 18 illustrates a simple example for ease of explanation. More typically, the strain profiles of 3D parts subjected to stress loads are highly complex … the method of the present disclosure provides an efficient and hands-free technique for orienting 3D parts that can accommodate a variety of different strain profiles regardless of their complexities.” In page 5 para [0064]: “The user may also stress loads to be applied to 3D part 10 (e.g., the directions and magnitudes of these stress loads), material properties of 3D part 10, and the like into strain analysis program 62 … Furthermore, strain analysis program 62 may also operate under one or more physical assumptions to simplify the calculations … digital model 76 represents a homogeneous solid part and/or has bulk properties of a given material (e.g., Young's modulus and Poisson’s ratio), and the like.” Therefore, Batchelder teaches acquiring or obtaining of performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane)).
Therefore, Takuya and Batchelder are analogous art because they are related to have three-dimensional additive manufacturing employed the anisotropic material with physical property. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takuya and Batchelder before him or her, to modify the designing of 3D shape of anisotropic material with physical property of Takuya to include the information processing device which obtains/acquires performance information of Batchelder. The suggestion/motivation for doing so would have been obvious by Batchelder because performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads) being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane (Batchelder disclosed in Batchelder with Takuya to obtain the invention as specified in the instant claim(s).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya and Batchelder and further in view of St. Ville (Patent No. US7203628B1) (hereinafter Ville, IDS provided dated 7/16/2020).
 Regarding claim 13, Takuya and Batchelder teach the information processing device according to claim 1, Takuya teaches generate … the three-dimensional shape such that the direction of the anisotropic material corresponds to the required direction. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs … The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. For fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM 
However, Takuya and Batchelder do not explicitly teach A three-dimensional shape data generation device comprising: a generator that uses the information derived by the information processing device to generate three-dimensional shape data for shaping the three-dimensional shape ...
Ville teaches A three-dimensional shape data generation device comprising: a generator that uses the information derived by the information processing device to generate three-dimensional shape data for shaping the three-dimensional shape ... (Ville disclosed col. 5 lines 42-48: “computer aided design is used to geometrically model the object to be manufactured. Geometric modeling is a technique of using computational geometry to define geometric objects. The purposes of geometric modeling are object representation, which mandates a complete definition of the object for manufacturing and other applications such as finite element analysis;” In col. 6 lines 4-57: “The use of such computer aided design software packages permits a geometric model of an object or part to be defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and/or to formats useful a finite element method step … The finite element method is based on the theory that an irregularly element shapes may be used in the finite element model of the object. The number and types of elements selected are generally based on the type of field and the geometry of the object. The various finite element software packages … enable modeling of areas having particular geometries with a user-specified degree of accuracy. Thus, an element having an element size of a predetermined value or an element cluster of variable elements having a cluster size of the predetermined value may be utilized. If element clusters are utilized, the cluster may be repeated throughout the finite element model …” Here, the shaping/sizing of object or element (three dimensional) being performed in the finite element model by the finite element software packages (as discussed above).
Moreover, in col. 10 lines 22-27: “At Step 28, the post-processed data is supplied to a computerized manufacturing device that uses the supplied data to control the manufacturing of the object. The data supplied to the computerized manufacturing device controls the manufacturing device to synthesize the object …”. It has been discussed in col. 11 lines 42-50 that the computer-aided design (CAD) module is a three-dimensional graphics software program for generating a geometrical model definition and includes coordinate points (e.g. X, Y, and Z) precisely locating the object design in a three-dimensional coordinate system. Therefore, it is understood that computer aided design software (is considered as the generator) permits a geometric 
Therefore, Takuya, Batchelder and Ville are analogous art because they are related to have three-dimensional additive manufacturing employed the anisotropic material with physical property. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takuya, Batchelder and Ville before him or her, to modify acquiring the physical property and information regarding performance of 3D shaped anisotropic material of Takuya and Batchelder, to include the generator to generate the 3D shape data for shaping 3D shape of anisotropic material of Ville. The suggestion/motivation for doing so would have been obvious by Ville because the shaping/sizing of three-dimensional object or element being performed in the finite element model by the finite element software packages or CAD module for generating geometrical model definition includes coordinate points (e.g. X, Y, and Z) (Ville disclosed col. 6 lines 4-57 and col. 11 lines 42-50). Therefore, it would have been obvious to combine Ville with Batchelder and Takuya to obtain the invention as specified in the instant claim(s).
Regarding claims 14-18, Takuya and Batchelder teach the information processing device according to claim 2-6, incorporating the rejections of claim 13 Takuya, Batchelder and Ville as discussed above for substantially similar rationale. 
Regarding claim 19, Takuya, Batchelder and Ville teach A three-dimensional shaping device comprising: the three-dimensional shape data generation device according to claim 13; and Ville teaches 22FE19-01534US01a shaping unit that shapes the three-dimensional shape under shaping conditions according to the three-dimensional shape data generated by the three-dimensional shape data generation device. (Ville disclosed col. 5 lines 42-48: “computer aided design is used to geometrically model the object to be manufactured. Geometric modeling is a technique of using computational geometry to define geometric objects. The purposes of geometric modeling are object representation, which mandates a complete definition of the object for manufacturing and other applications such as finite element analysis;” In col. 6 lines 4-57: “The use of such computer aided design software packages permits a geometric model of an object or part to be defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and/or to formats useful a finite element method step … The finite element method is based on the theory that an irregularly shaped object can be divided into smaller regular finite elements. Each element can then be treated separately and the aggregate effect is the sum of the effects of all the finite elements in the object. The finite element model is created by a user using an appropriate software package that operates on the geometric model developed … in FIG. 4. A variety of element shapes may be used in the finite element model of the 
Moreover, in col. 10 lines 22-27: “At Step 28, the post-processed data is supplied to a computerized manufacturing device that uses the supplied data to control the manufacturing of the object. The data supplied to the computerized manufacturing device controls the manufacturing device to synthesize the object …”. It has been discussed in col. 11 lines 42-50 that the computer-aided design (CAD) module is a three-dimensional graphics software program for generating a geometrical model definition and includes coordinate points (e.g. X, Y, and Z) precisely locating the object design in a three-dimensional coordinate system. Therefore, it is understood that computer aided design software (is considered as a shaping unit) permits a geometric model of an object or part is defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and this geometry data is considered as 3D shape data .
Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOKUCHI et al. (Pub. No. US2018/0272612A1) disclosed A three-dimensional shape forming apparatus includes a forming unit and a controller. The forming unit forms a three-dimensional shape based on three-dimensional data. In a palette, basic information, such as the shape and material of a voxel, is registered as a preparation for configuring three-dimensional data based on the FAV format and material information to be set in a voxel, which is a basic element of three-dimensional data. Geometry information specifies the shape and magnification of a voxel and a voxel map defines the presence of a voxel in each layer of an XY plane configuring a three-dimensional grid defined by a grid. The three-dimensional shape forming unit, a device using a forming method suitable for the material and shape of a three-dimensional shape to be formed, specified by three- dimensional data.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 

   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/NUPUR DEBNATH/ Examiner, Art Unit 2148  

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148